UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6144


JEAN BERNARD GERMAIN,

                Plaintiff - Appellant,

          v.

BOBBY SHEARIN; JAMES HOLWAGER; LIEUTENANT HARBAUGH; SERGEANT
SMITH; BRUCE A. LILLER; SERGEANT MCALPINE; LAURA MOULDEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-01613-JFM)


Submitted:   April 28, 2014                   Decided:   May 2, 2014


Before GREGORY, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean Bernard Germain appeals a district court order

granting summary judgment to Sergeant Smith.                        We review de novo

a district court’s grant of summary judgment, “viewing the facts

and the reasonable inferences drawn therefrom in the light most

favorable to the nonmoving party.”                    Emmett v. Johnson, 532 F.3d

291, 297 (4th Cir. 2008).               Summary judgment is proper “if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).           We affirm.

            A viable claim that a prison official did not provide

adequate medical care has an objective and subjective component.

Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008).                          The plaintiff

must show that the official acted with deliberate indifference

to a serious medical need.             Id.       A serious medical need is “one

that has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would easily

recognize     the    necessity        for    a    doctor’s        attention.”            Id.,

(internal   quotation       marks      omitted).            An    official       acts    with

deliberate indifference when he knows of and disregards the risk

posed by the serious medical need.                    Id.    Mere negligence is not

deliberate indifference.              Id.     Deliberate indifference has two

aspects.      It     must   be    shown       that     the       officer    had    “actual

knowledge   of      the   risk   of    harm      to   the    inmate”       and    that    the

                                             2
officer must have “recognized that his actions were insufficient

to mitigate the risk of harm.              Id. (internal quotation marks

omitted).

             We conclude that the record does not show that there

was a genuine dispute on the issue of whether Sergeant Smith

recognized that his actions were insufficient to mitigate the

risk    of   harm.     Accordingly,   we    affirm   the   district     court’s

order.       We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in   the   materials

before   this    court   and   argument    would   not   aid    the   decisional

process.

                                                                        AFFIRMED




                                      3